[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 6, 2008
                              No. 07-11433                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 05-00021-CR-CDL-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MICHAEL ANTONIO NATSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                                (May 6, 2008)

Before EDMONDSON, Chief Judge, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Michael Natson appeals his convictions for the murder of Ardena Carter and
her unborn child and argues that the government failed to investigate thoroughly

possible exculpatory evidence. Because our precedent establishes that the

government is not required to develop evidence for the defense, we affirm.

                               I. BACKGROUND

       Carter and Natson had a romantic relationship. Natson reported for National

Guard duty in March 2003 and was assigned to Fort Benning in Columbus,

Georgia. Carter became pregnant in the spring of 2003 and told friends and family

that Natson was the father of her unborn child. Sometime between the evening of

September 11, 2003, and the afternoon of September 12, 2003, Carter disappeared.

On September 12, around 2:00 a.m., Carter called Tia Clemmons, a friend, and told

Clemmons that Carter and Natson were driving to Columbus to retrieve Carter’s

car.

       The remains of Carter and her unborn child were discovered by a hunter in

December 2003 in a wooded area of Fort Benning. The rear of Carter’s skull had

an entrance wound from a gunshot that was sufficient to cause her death. Natson

voluntarily turned over his personal handgun to investigators on October 2, 2003.

In March 2004, a Federal Bureau of Investigation team found a spent cartridge near

the site where the remains of Carter and her unborn child were found. A forensic

examination confirmed that the ballistic markings on the spent cartridge were



                                         2
consistent with the markings on a cartridge test fired from Natson’s gun.

      Natson was charged with the murder of Carter, 18 U.S.C. § 1111; the willful

killing of Carter’s unborn child under Georgia law, Ga. Code Ann.§ 16-5-80,

which is incorporated by federal law, 18 U.S.C. § 13; and carrying and using a

firearm during the commission of the murder, 18 U.S.C. § 924(c)(1) & (j). During

his trial, Natson moved for dismissal on the ground that the government violated

his constitutional right to an impartial investigation. He renewed this argument in

his motion for acquittal under Federal Rule of Criminal Procedure 29. The jury

returned guilty verdicts on all charges. After the verdict, the district court denied

Natson’s motion for acquittal.

                           II. STANDARD OF REVIEW

      We review the legal conclusions of the district court de novo and the factual

findings for clear error. United States v. Brown, 9 F.3d 907, 910 (11th Cir. 1993).

                                 III. DISCUSSION

      On appeal, Natson argues that his due process rights were violated because

“the case investigators, intentionally and calculatingly, refused to develop

information . . . which might implicate” other suspects. Natson argues that the

investigators should have followed leads concerning the possible father of Carter’s




                                           3
unborn child and leads concerning the possible whereabouts of Carter. Natson also

suggests that the location of the spent cartridge by the Bureau was “suspicious.”

      Natson’s argument fails. The prosecution is required to disclose exculpatory

evidence, but the prosecution is not required to disclose evidence it does not

possess. United States v. Rodriguez, 917 F.2d 1286, 1291 (11th Cir. 1990),

vacated in part on other grounds, 935 F.2d 194 (11th Cir. 1991). The government

also is not required to develop exculpatory evidence for the defense. United States

v. Griggs, 713 F.2d 672, 673–74 (11th Cir. 1983); United States v. Walker, 559
F.2d 365, 373 (5th Cir. 1977).

                                 IV. CONCLUSION

      We AFFIRM Natson’s conviction.




                                          4